Citation Nr: 1211196	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  10-02 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), major depressive disorder (MDD), panic disorder and anxiety disorder.

3.  Entitlement to service connection for Meniere's disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 1970 to February 1972.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  A January 2009 rating decision denied the Veteran's service-connection claim for a low back disorder.  A September 2009 rating decision denied the Veteran's claim for PTSD.  An April 2010 rating decision continued to deny the service connection claim for PTSD and denied an additional service connection claim for Meniere's disease.

The Veteran testified at a hearing at the RO in March 2011, before the acting undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  Immediately following the hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider the evidence not already on file.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).  The undersigned also held the record open an additional 60 days for the submission of identified private treatment records, but the Veteran did not submit additional records following the hearing.  

As noted on the title page, the Board is recharacterizing the PTSD claim to include other psychiatric disorders that also have been claimed and diagnosed, i.e., depression and anxiety.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Notably, Virtual VA (VVA) records reveal August and October 2011 rating decisions not related to the current appeal.  The August 2011 decision denied a claim for a total disability rating based on individual unemployability (TDIU) and proposed to reduce the Veteran's service-connected bilateral hearing loss rating from 20 to 10 percent.  The Veteran then testified on only the issue of his evaluation for bilateral hearing loss, at a formal Decision Review Officer hearing at the RO in September 2011; a transcript of the hearing is associated with the (physical) claims file.  Subsequently, the October 2011 decision increased the rating for bilateral hearing loss to 60 percent.  His hearing loss is not currently on appeal for a still higher rating.  

The issue of entitlement to service connection for a headache disorder, including as secondary to the low back disorder and Meniere's disease, has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Private Treatment Records

At his Board hearing, the Veteran indicated the possibility of outstanding private treatment records from Dr. V.T. that are relevant to his claims on appeal.  
Although the undersigned acting VLJ held the record open an additional 60 days so the Veteran might submit these identified records, he instead provided a signed authorization form for VA to obtain these records.  Thus, the AOJ should obtain any outstanding private treatment records from Dr. V.T.  


VA Outpatient Treatment and Social Security Administration (SSA) Records Indicated by Virtual VA

The most recent VA treatment records in the physical claims file before the Board are from the VA Omaha, Nebraska-Western Iowa Health Care System, dated until December 2010.  The August and October 2011 rating decisions, in Virtual VA, refer to VA outpatient treatment records from the VA Omaha, Nebraska-Western Iowa Health Care System, dated from December 2010 to September 2011.  However, the actual VA treatment records are not associated with either the VVA or the physical claims file.  Additionally, the physical claims file contains potentially incomplete SSA records, received by VA in June 2009.  That is, the August 2011 rating decision in VVA references SSA records received on April 28, 2011, and the narrative of the decision discusses that they pertain to his low back pain.  The actual referenced SSA treatment records are not associated with either the VVA or the physical claims file.

The VA treatment records and SSA records may be relevant to the issues on appeal and may contain crucial evidence in deciding the appeal.  At this juncture, although VA is moving toward a virtual system, it is not in place for all ROs or all veterans.  This Veteran's claims file is a paper file.  As such, the record is incomplete and the Board has an obligation to base its decision on a review of the complete record.  Therefore, the Board finds that a remand is necessary to associate with the claims file any records currently in Virtual VA or in any temporary file that may have been created.  See 38 C.F.R. § 19.7 (2011) (decisions of the Board are based on a review of the entire record).

VCAA Notice on Development of Personal Assault Stressors

In a January 2010 PTSD stressor statement and an April 2011 statement from the Veteran's wife, it is contended that the Veteran developed PTSD and anxiety attacks from a traumatic experience during service.  In particular, he alleges he suffered a stressor aboard the U.S.S. Cowell in February 1971, when he was cleaning the tubes in the fire room.  He reports that a group of fellow servicemen subjected him to an "initiation," in which they locked him in the small, dark room.  He adds the other men involved "would deny it."

At his Board hearing, he testified that he had told his fellow servicemen he did not like to be in the fire room, because he would have to lie on his back in the dark room and he was claustrophobic.  He added that five men removed the "air holes" and the trouble light before locking him inside.  The Veteran stated that "it literally scared the hell out of me because claustrophobic like I was and everything, I mean it just really scared me to death."  He cannot recollect how long he was locked in the room, but noted it was too long.

VA has defined personal assault very broadly to include an event of human design that threatens or inflicts harm.  Examples of personal assault include rape, physical assault, domestic battery, robbery, mugging, stalking, and harassment [italics added for emphasis].  See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 30(a) (2011); M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c).  

Here, the Veteran has alleged what amounts to false imprisonment by other servicemen, irregardless of his characterization of the incident as an "initiation."  
As this is analogous to physical assault and/or harassment in service, the Board will consider the provisions of 38 C.F.R. § 3.304(f)(5) (2011), which provides that PTSD based on a personal assault in service permits evidence from sources other than a Veteran's service records to corroborate his account of the stressor incident.

As a procedural matter, the Veteran must be sent appropriate VCAA notice specific to this contention of developing PTSD from a stressor involving personal assault, as referenced in 38 C.F.R. § 3.304(f)(5).  

VA Psychiatric Examination and Medical Opinion

Further, the Board additionally finds it necessary to remand this PTSD claim in order that a VA compensation psychiatrist or psychologist may provide an examination and nexus opinion.  

Here, a VA staff psychiatrist diagnosed the Veteran with PTSD and related it to service, but without providing a discernable rationale.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  It is particularly unclear as to whether the stressor reported to this physician was the personal assault stressor in question.  

Moreover, during the pendency of the claim, VA amended its regulations governing entitlement to service connection for PTSD, effective July 13, 2010.  The new version of 38 CFR § 3.304(f), adds a paragraph to the regulation under 3.304(f)(3), and moves 3.304(f)(3) and (4) to 3.304(f)(4) and (5).  The amendment to the regulation relaxes the evidentiary standard required for establishing an in-service stressor to support a diagnosis of PTSD.  The amended regulation applies to the Veteran's PTSD claim on appeal.  The revised regulation states that:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

See 75 Fed. Reg. 39843-52 (July 13, 2010) (effective date corrected at 75 Fed. Reg. 41092 (July 15, 2010)).


In light of the cumulative record, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

Examination and Medical Opinion for Meniere's Disease

On remand, the AOJ should arrange a VA compensation examination to obtain a medical nexus opinion regarding the nature and etiology of the Veteran's claimed Meniere's disease.  Dr. M.C., a private treating physician, indicated in a March 2011 statement that the Veteran had intermittent dizziness for the several decades following service.  At his hearing, the Veteran testified he has suffered from vertigo since service, pertinent to his claimed Meniere's disease.  In a December 2009 statement, the Veteran asserts dizzy spells since he fell down some steps and hit his head, aboard the U.S.S. Cowell in July 1971.  However, his service treatment records are unremarkable for any such injury or incident during service.  His service treatment records are also unremarkable for any complaint, treatment or diagnosis for dizziness or Meniere's disease.

He is competent, even as a layman, to make the proclamation of continuity of vertigo/dizzy spells since service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009) (expressly rejected the view that "competent medical evidence is required...[when] the determinative issue involves either medical etiology or a medical diagnosis.").  The Board also eventually will have to assess his credibility to determine the ultimate probative value of his lay testimony concerning this.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Therefore, the Board has determined that the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed his claimed Meniere's disease.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA notice letter compliant with 38 C.F.R. § 3.304(f), as required for PTSD claims based on in-service personal assault.  All specific examples of alternative sources of evidence listed in this regulation (38 C.F.R. § 3.304(f)(5)) must be included in the notification letter.  Then allow him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

2.  Obtain the Veteran's more recent treatment records (since December 2010) from the VA Omaha, Nebraska-Western Iowa Health Care System and/or associate a copy into the physical claims file.  

3.  Ask the Veteran to identify all outstanding medical treatment received at private providers that are relevant to his claims.  All reasonable attempts should be made to obtain any identified records.  In this regard, the Veteran has submitted a signed/dated authorization form (VA 21-4142) for VA to obtain treatment records from Dr. V.T. at the Butler County Clinic in David City, NE.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

4.  Obtain any outstanding Social Security Administration disability records concerning this Veteran, including all medical records that formed the basis of any decision rendered by this other Federal agency.  In particular, associate a copy into the physical claims file of any SSA records received by VA in April 2011.  If these requested records do not exist or are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

5.  After completing the requested development in the above paragraphs # 1-3, schedule a VA examination for a medical opinion concerning the Veteran's present acquired psychiatric disorder.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The examination should include all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  

The examiner should respond to the following:

(a) The examiner must confirm the existence of any current acquired psychiatric disorders, making specific findings regarding whether the Veteran satisfies the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria of the American Psychiatric Association.  Specifically confirm whether the Veteran has a current PTSD diagnosis.

(b) The examiner should review the historical records for evidence that might reflect that any claimed personal assault actually occurred during military service.  In performing such review, the examiner must clearly identify the particular records which are felt to provide corroboration of the incident, and must give an adequate rationale for why it is felt that such records establish that a personal assault actually occurred during military service.

(c) If the examiner confirms a current PTSD diagnosis, then opine whether it is at least as likely as not (50 percent probability or greater) that it is attributable to any in-service stressor, especially including any personal assault stressor.  

To the extent the Veteran asserts a non-personal-assault  stressor, the examiner should also state whether the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity, of the type contemplated by the revisions to 38 C.F.R. § 3.304(f)(3).

(d) Exclusive of PTSD, if the examiner confirms the existence of any other currently diagnosed psychiatric disability (whatever the specific diagnosis), did it at least as likely as not (50 percent probability or greater) have its clinical onset during the Veteran's active duty military service, or is any such disability otherwise related to such periods of service?

In offering any opinion, the examiner must also consider the Veteran's and wife's lay statements of continuity of psychiatric symptomatology since service (e.g., anxiety attacks, claustrophobia, nightmares, etc.).

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.

6.  After completing the requested development in the above paragraphs # 1-3, also schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed Meniere's disease.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  

The examiner should respond to the following:

(a) Identify all disabilities related to the Veteran's claimed Meniere's disease.

(b) For each disability found, did it at least as likely as not (a 50 percent or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service?

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the onset of dizziness during service, followed by continuity of dizziness symptomatology.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.

6.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

7.  Then readjudicate the claims on appeal, in light of any additional evidence.  Readjudicate the claim for an acquired psychiatric disorder in light of the additional evidence, and consideration of the provisions of 38 C.F.R. § 3.304(f)(5) (personal assault) and the changes to 38 C.F.R. § 3.304(f)(3) during the pendency of this appeal.  If the claims are not granted in full, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

